Citation Nr: 0840656	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  08-06 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
organic heart disease (now claimed as heart transplant).  

2.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).

3.  Entitlement to service connection for strokes with no 
current residuals.

4.  Entitlement to service connection for tumor on pituitary 
gland.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
December 1972 to April 1973.  Subsequently, he served in the 
Army Reserves from July 1973 to June 1994, with numerous 
periods of ACDUTRA.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The appellant testified before the undersigned at a Travel 
Board hearing in June 2008.  A transcript is associated with 
the claims folder.  During this hearing the appellant raised 
the issue of entitlement to service connection for bipolar 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied service connection for organic heart 
disease in a May 1999 rating decision and properly notified 
the appellant.  The appellant submitted a timely notice of 
disagreement but did not perfect an appeal of that decision.

2.  The May 1999 rating decision is the last final decision 
prior to the appellant's request to reopen his claim in 
February 2006. 

3.  Evidence received since the May 1999 rating decision 
regarding the appellant's claim for service connection for 
organic heart disease is cumulative to, or redundant of, the 
evidence previously of record and does not raise a reasonable 
possibility of substantiating the claim.

4.  There is no evidence of hypertension during the 
appellant's ACDUTRA and no competent medical evidence linking 
the appellant's current hypertension with his periods of 
ACDUTRA.

5.  There is no evidence of strokes during the appellant's 
ACDUTRA and no competent medical evidence linking the 
appellant's strokes with his periods of ACDUTRA.

6.  There is no evidence of a tumor on the pituitary gland 
during the appellant's ACDUTRA and no competent medical 
evidence linking the appellant's current tumor on the 
pituitary gland with his periods of ACDUTRA.


CONCLUSIONS OF LAW

1.  The rating decision of May 1999 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received, and the 
claim seeking service connection for organic heart disease 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Service connection for strokes with no current residuals 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  Service connection for tumor on pituitary gland is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant had active duty for training from December 1972 
to April 1973 and for numerous periods from July 1973 to June 
1994.  A review of the claims file reveals that the appellant 
was diagnosed with cardiomyopathy in the fall of 1987 and 
underwent a heart transplant in October 1993.  Private 
medical records also show a diagnosis of hypertension as 
early as January 1985, a history of several strokes 
(specifically two strokes occurring in June 1991 and November 
1992), and removal of a tumor on the pituitary gland in March 
2006.  The appellant was medically disqualified from reserve 
service in June 1994.  The appellant contends that his active 
duty for training aggravated his heart disorder which led to 
several strokes.  He also contends that the several 
medications he was prescribed for his heart disorder led to a 
tumor on his pituitary gland.  

New and Material Evidence

The appellant submitted an original claim for service 
connection for organic heart disease in September 1998.  The 
RO denied that claim in a May 1999 rating decision, finding 
that while there was evidence of current organic heart 
disease, there was no evidence that the heart disease either 
occurred during ACDUTRA or was caused by active military 
service.  Although the appellant initially disagreed with 
this decision, he did not perfect an appeal.  Thus, the 
rating decision of May 1999 is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board notes that the appellant has alleged that he could 
not perfect his appeal as to the May 1999 rating decision 
because the May 2000 statement of the case (SOC) did not 
include a VA Form 9, Substantive Appeal.  The record includes 
a May 2000 SOC and cover letter which refers to the 
"enclosed VA Form 9," and notes "Enclosure(s): VA Form 9."  
Nothing in the record suggests that the appellant did not 
receive a VA Form 9 with the May 2000 SOC.  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  A statement by a claimant, standing alone, 
is not sufficient to rebut the presumption of regularity in 
RO operations.  YT, 9 Vet. App. at 199.  Thus, the 
appellant's allegation that he did not receive a VA Form 9 
with the May 2000 SOC does not establish that there was an 
irregularity in the administrative process that would have 
prevented him from appealing the May 1999 decision.  
Accordingly, the May 1999 rating decision is final.  38 
U.S.C.A. § 7105. 

The evidence of record at the time of the May 1999 rating 
decision included the appellant's reserve treatment records, 
which show a diagnosis of cardiomyopathy in the fall of 1987.  
Also of record were private treatment reports dated from 
August 1993 to November 1993 showing a heart transplant in 
October 1993 due to the veteran's cardiomyopathy.        

In February 2006 the appellant filed a second claim for 
service connection for organic heart disease.  The RO denied 
this claim in September 2006 stating that the appellant had 
failed to submit "new and material evidence."  The 
appellant submitted a Notice of Disagreement (NOD) in 
November 2006 and timely perfected an appeal.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in May 1999 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in May 1999 was that there was no 
evidence that the appellant's heart disease either occurred 
in or was caused by his active military service.  

For reference, the Board notes that active military, naval, 
or air service includes any period of ACDUTRA during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24);

The evidence received since the May 1999 denial consists of 
private treatment records dated from November 1982 to March 
2008 showing treatment for the appellant's heart disorder and 
his contentions.  The newly submitted treatment records do 
not indicate that the appellant's current heart disorder 
occurred in or was caused by his active military service.  
Rather, they confirm that the appellant was diagnosed with 
cardiomyopathy in the fall of 1987, approximately 14 years 
after his active military service.  As this evidence does not 
relate (positively) to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim, it cannot serve to reopen the 
claim.  

A June 2006 Report of Contact noted the appellant's report 
that he had not had a heart attack or stroke while on 
ACDUTRA, but that he had undergone heart transplant surgery 
on a day he was due to report to drill and his parents and 
hospital personnel notified his unit that he was 
hospitalized.  He included a Report of Investigation with 
details noting that his condition was incurred in the line of 
duty; however, that form appears to have been completed by 
the appellant and is not signed.  In a memo accompanying that 
form, the appellant noted that his unit had disbanded he 
could not find anyone to sign the request.  

The appellant's statement and unsigned Investigation Form do 
not establish that the appellant's organic heart disease were 
incurred during service.  Further, his contentions that his 
organic heart disease was incurred during active military 
service have not been substantiated by medical or other 
competent evidence.  A lay person is not competent to offer 
an opinion that requires medical expertise, and consequently, 
the statements do not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211 (1995).  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for organic heart disease are not 
met.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); see 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  An 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  Paulson v. Brown, 7 Vet. App. 466 
(1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection is also permissible for disability 
resulting from disease or injury incurred in or aggravated by 
ACDUTRA or for disability resulting from injury - but not 
disease - incurred or aggravated during INACDUTRA.  38 
U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The 
presumptions of soundness and aggravation do not apply to 
periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 
477.  Generally, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Service connection on a presumptive basis is not available 
where the service performed is ACDUTRA or INACDUTRA.  
Biggins, 1 Vet. App. at 476-78.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 494.

1.	Hypertension

While the medical records from the appellant's initial period 
of ACDUTRA are unavailable, reserve examinations dated in 
July 1977, March 1981, and January 1985 are negative for a 
heart disorder.  An April 1989 reserve examination indicates 
that the appellant had been diagnosed with cardiomyopathy and 
in a December 1991 Report of Medical History the appellant 
reported a history of "heart trouble" (specifically 
cardiomyopathy) and "high or low blood pressure."  Private 
medical records confirm that the appellant was diagnosed with 
cardiomyopathy in the fall of 1987 and indicate that the 
appellant underwent a heart transplant in October 1993.  
Private medical records also show a diagnosis of hypertension 
as early as January 1985.  

The Board finds that the preponderance of the evidence is 
against service connection for hypertension.  There is no 
medical evidence in the record that links the appellant's 
current hypertension to active military service.  

While there is evidence that the appellant had hypertension 
while on ACDUTRA, there is no evidence that his current 
hypertension was incurred during ACDUTRA.  Furthermore, the 
appellant has not submitted any evidence that his 
hypertension was aggravated during ACDUTRA.  As above, the 
presumption of aggravation does not apply with regard to the 
appellant's ACDUTRA service as he has no service connected 
disorders.  See Biggins, 1 Vet. App. at 477; Paulson, 7 Vet. 
App. at 470-71.  Therefore VA is not required to obtain an 
opinion regarding aggravation of the appellant's hypertension 
during ACDUTRA service.  Finally, service connection for 
hypertension on a presumptive basis is not available for the 
appellant's ACDUTRA service.  Biggins, 1 Vet. App. at 476-78.    

2.	Strokes with no current residuals

As above, while the medical records from the appellant's 
initial period of ACDUTRA are unavailable, reserve 
examinations dated in July 1977, March 1981, and January 1985 
are negative for strokes.  Private medical records also show 
a history of several strokes (specifically two strokes 
occurring in June 1991 and November 1992).  

Further, as noted in a June 2006 Report of Contact, the 
appellant stated that he had not had a heart attack or stroke 
while on ACDUTRA.

The Board finds that the preponderance of the evidence is 
against service connection for strokes with no current 
residuals.  First, a history of strokes with no current 
residuals does not equate to a current disability.  As was 
stated earlier, current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, there is no medical evidence in the record that 
links the appellant's strokes to an incident of active 
military service.  

While there is evidence that the appellant experienced 
strokes prior to his being medically disqualified from 
reserve service in June 1994, there is no evidence that he 
experienced strokes during ACDUTRA.  Also, while the 
appellant argues that his ACDUTRA aggravated his heart 
disorder which led to several strokes, service connection for 
heart disease or hypertension has been denied.  Therefore, 
service connection for strokes is also denied on a secondary 
basis.        

3.	Tumor on Pituitary Gland

As above, while the medical records from the appellant's 
initial period of ACDUTRA are unavailable, reserve 
examinations dated in July 1977, March 1981, and January 1985 
are negative for tumors.  Private medical records also show 
removal of a tumor on the pituitary gland in March 2006, 
approximately 12 years after the appellant's last period of 
ACDUTRA in June 1994.  

The Board finds that the preponderance of the evidence is 
against service connection for a tumor on the pituitary 
gland.  There is no medical evidence in the record that links 
the appellant's current tumor on the pituitary gland to his 
ACDUTRA.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for hypertension, strokes and tumor on 
the pituitary gland.  As the evidence is not in relative 
equipoise, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in March and June 2006.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded him the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and the 
appellant has not contended otherwise.  

VA need not conduct an examination with respect to the 
service connection claims decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the appellant's current hypertension, 
strokes, and tumor on the pituitary gland and any incident of 
active military service.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

ORDER

The appeal seeking to reopen a claim of service connection 
for organic heart disease is denied.

Service connection for hypertension is denied.  

Service connection for strokes with no current residuals is 
denied.  

Service connection for tumor on pituitary gland is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


